Case 7:15-cv-00097-ADA Document 215-1 Filed 02/11/19 Page 1 of 4




                Exhibit A
           Case 7:15-cv-00097-ADA Document 215-1 Filed 02/11/19 Page 2 of 4




                           Preliminary Recommended Claim Construction1
                             Finalrod IP, LLC et al v. John Crane, Inc. et al
                                           7:15-cv-00097-DC
Summary of Claim Construction Briefing Submitted by the Parties:
-Related to the 9,045,951 Patent (“the ’951 Patent”) & 9,181,757 Patent (“the ’757 Patent”): Dkt.
Nos. 88, 93, & 99.
-Related to the 6,193,431 Patent (“the ’431 Patent”): Dkt. Nos. 89, 94, & 98.

Summary of Agreed Terms Identified by the Parties:
-Identified in the Supplemental Joint Claim Construction and Prehearing Statement: Dkt. Nos. 87-
1 through 87-3.

Level of Ordinary Skill in the Art – For the Purpose of Claim Construction
A person of ordinary skill in the art for the subject matter of the ’431, ’951, and ’757 Patents would
have had a Bachelor’s Degree in Mechanical Engineering, Petroleum Engineering, or the
equivalent, plus and at least four years of experience in the design, development, testing, and use
of fiberglass sucker rods and end fittings, or other equivalent combined education and experience.
Disputed Terms in the ’951 Patent
         Disputed Term               Claims                  Recommended Construction
    “such that”                    7, 14, 15,   “causes or creates”
                                   21
                                                Rejecting the argument that the Patent Owner
                                                disclaimed other dimensional features of the wedge
                                                from contributing to the compressive load.

    “define a                      7, 21        “provide a [first/second/third] distribution of force in
    [first/second/third]                        the [outer/intermediate/inner] wedge portion”
    distribution of force in the
    [outer/intermediate/inner]                  Rejecting the argument that something other than the
    wedge portion”                              wedge shape configuration (i.e., the leading edge,
                                                trailing edge, and angle between the leading edge and
                                                trailing edge of each wedge portion) determines the
                                                stress or compressive forces applied to that particular
                                                wedge portion.




1
  These preliminary recommended constructions are only meant to indicate where the Special
Master stands after considering the claim construction briefing. The Special Master may change
his recommendation based upon the parties’ arguments.
                                                Page 1 of 3
       Case 7:15-cv-00097-ADA Document 215-1 Filed 02/11/19 Page 3 of 4




“define a [first/second]       14           “provide a [first/second] distribution of force in the
distribution of force in the                [first/second] wedge portion”
[first/second] wedge
portion”                                    Rejecting the argument that something other than the
                                            wedge shape configuration (i.e., the leading edge,
                                            trailing edge, and angle between the leading edge and
                                            trailing edge of each wedge portion) determines the
                                            stress or compressive forces applied to that particular
                                            wedge portion.



Disputed Terms in the ’757 Patent
       Disputed Term             Claims                   Recommended Construction
“trailing edge”                7, 8, 14,    “edge of the wedge shaped portion extending from
                               15, 17,      and between the apogee and the perigee, ending in a
                               21, 22,      clear transition point at the apogee”
                               35, 47
                                            The Patent Owner disclaimed asymptotic transition
                                            surfaces between the wedge shaped portions.

 “of equal dimension”          1, 15        “having essentially the same dimension for each
                                            wedge shaped portion”

“a force differential along    1, 15, 32,   “a force transfer continuum that focuses compressive
the wedge system”              49, 77       forces on each wedge shaped portion of the wedge
                                            system”

“such that”                    1, 15, 32,   “causes or creates”
                               49, 77

“apex”                         35           “narrowest part of the cavity associated with each
                                            wedge shaped portion”

 [the leading edge lengths     7, 15, 32,   Plain and ordinary meaning.
 increase progressively        49, 77
 toward the open end]
 thereby compensating for
 the compression of the
 sucker rod in the end
 fitting




                                            Page 2 of 3
       Case 7:15-cv-00097-ADA Document 215-1 Filed 02/11/19 Page 4 of 4




 “[the trailing edge lengths   7, 15, 77     Plain and ordinary meaning.
 increase progressively
 toward the open end]
 thereby compensating for
 the back pressure
 associated with the sucker
 rod in the end fitting”



Disputed Terms in the ’431 Patent
     Disputed Term               Claims                   Recommended Construction
“approaching the rod           1, 3, 5, 6,   “approaching the rod such that the transition surface
asymptotically”                7, 10, 27,    will not intersect with the rod regardless of any
                               28            extrapolation of the transition surface”

“first section converging      27, 28        “first section of the interior wall that converges away
axially inward and away                      from the rod in the direction of the closed end”
from said rod”

“second section                27, 28        “second section of the interior wall that converges
converging outward                           toward the rod in the direction of the closed end”
toward said rod”

“separate transition           1, 2, 3, 4,   “transition surface” means “surface that starts at the
surface between each pair      5, 6, 7, 10   thick portion of the annulus and extends to the thin
of adjacent annuli”                          portion of the annulus.” Plain and ordinary meaning
                                             for remaining portion of the phrase.

“transition surface            2, 4          “transition surface” means “surface that starts at the
between said closed end                      thick portion of the annulus and extends to the thin
and the maximum                              portion of the annulus.” Plain and ordinary meaning
diameter of the annulus”                     for remaining portion of the phrase.

“particular transition         5, 6, 7, 10   “transition surface” means “surface that starts at the
surface between said                         thick portion of the annulus and extends to the thin
closed end and the                           portion of the annulus.” Plain and ordinary meaning
maximum diameter of the                      for remaining portion of the phrase.
annulus”




                                             Page 3 of 3
